 



Exhibit 10.1
ADVISORY SERVICES AGREEMENT
          THIS ADVISORY SERVICES AGREEMENT (the “Agreement”) is made and entered
into as of the 17th day of February, 2006 (the “Effective Date”), by and between
HELMERICH & PAYNE, INC. (the “Company”) and George S. Dotson (“Dotson”).
W I T N E S S E T H:
          WHEREAS, Dotson possesses extensive expertise and experience in the
area of oil and gas contract drilling;
          WHEREAS, Dotson has agreed to provide certain advisory services to the
Company and to receive payment therefor pursuant to this Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants herein, the
parties agree as follows:
          1. Term. The term of this Agreement shall be March 1, 2006 to
February 28, 2007 (the “Term”) unless terminated earlier as provided herein.
          2. Services. During the Term of this Agreement, Dotson shall provide
advice and expertise with respect to special projects that are identified by the
Chief Executive Officer of the Company. Specifically, Dotson shall provide
management and customer relations training to selected officers of the Company.
Dotson shall also assist the Company with development of international markets
and identifying future business development opportunities. Dotson shall work
with the Chief Executive Officer in developing and implementing a Cost Analysis
and Management Information Scorecard. It is anticipated that Dotson will provide
approximately 70 hours of services to the Company per month. Dotson shall not be
prevented from engaging in other consulting projects or endeavors which are not
in direct conflict with the business of the Company or its subsidiaries or his
duties under this Agreement.
          3. Fee.
              (a) In consideration for the performance of the services described
in Section 2 hereof, during the Term, Dotson shall be paid a monthly fee of
$25,000, payable at the end of each month.
              (b) Expenses. Dotson shall be entitled to receive reimbursement
for all reasonable business and travel expenses incurred for the benefit of the
Company (including business class travel for international air flights), all
under and in accordance with the policies, practices and procedures of the
Company as approved and interpreted by the Chief Executive Officer of the
Company.

 



--------------------------------------------------------------------------------



 



          4. Independent Contractor. Dotson is retained by the Company as an
independent contractor and not as an “agent” or “employee” of the Company.
During the Term of this Agreement, Dotson shall hold himself out as an
independent contractor and not as an “agent” or “employee” of the Company.
Accordingly, the Company will not provide nor will it be responsible to pay for,
wages or benefits to Dotson. Further, Dotson shall be responsible for
withholding of applicable federal and state income tax and such other insurance
and payroll deductions as required by law. Dotson is responsible, where
necessary, to secure at his sole cost, worker’s compensation insurance,
disability benefits or any other insurance as may be required by law.
          5. Indemnity. The Company shall indemnify and hold harmless Dotson
against and in respect of any and all damages, claims, losses, expenses, costs,
obligations and liabilities (including reasonable attorney’s fees) incident to
any suit, action, investigation, claim or proceeding which Dotson may incur or
may suffer as a direct result of providing services pursuant to this Agreement;
provided, that the foregoing indemnification shall not include or apply to any
loss or liability arising out of any act or omission of Dotson which resulted
from his fraud, gross negligence or willful misconduct or breach or default
under this Agreement.
          6. Compliance with Applicable Laws. During the Term of this Agreement,
Dotson will comply with all applicable laws, rules and regulations with regard
to his performance of services hereunder.
          7. Termination.
              (a) Expiration. This Agreement shall terminate upon the expiration
of the Term as provided in Section 1.
              (b) Early Termination. Either party can terminate this Agreement
at any time for any reason upon 60 days prior written notice to the other party.
              (c) Death or Disability. This Agreement will immediately terminate
upon the death or disability of Dotson.
          8. Obligations of Company Upon Termination. If this Agreement is
terminated as provided in Section 7 above, then this Agreement shall terminate
without further obligation to Dotson, other than those obligations accrued or
earned by Dotson as of the date of termination. In the event of termination,
Dotson shall return all property of Company within thirty (30) days of
termination.
          9. Confidentiality. All information received by Dotson regarding the
Company including its business, operations, trade secrets or assets shall be
confidential and shall not be disclosed to any third party except as
specifically required for Dotson to perform his services under this Agreement.
          10. Successors and Binding Effect.
              (a) Assignment. This Agreement shall not be assignable by either
party without prior written consent of the other party.

2



--------------------------------------------------------------------------------



 



              (b) Binding Effect. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective personal or legal
representatives, executors, administrators, successors, heirs, assigns,
distributees, devisees and legatees.
          11. Miscellaneous.
              (a) Construction. This Agreement is intended to be interpreted and
construed and enforced in accordance with the laws of the State of Oklahoma.
              (b) Headings. The captions of this Agreement are not part of the
provisions hereof and shall have no force and effect.
              (c) Amendment. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective heirs, successors, assigns or the legal representatives as the case
may be.
              (d) Notices. All notices and other communications hereunder shall
be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid. Notices
and communications shall be effective when actually received by the addressee
unless otherwise specifically provided in this Agreement.
              (e) Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement.
              (f) No Waiver. The failure of either party to insist upon strict
compliance with any provision hereof shall not be deemed to be a waiver of such
provision or any other provision hereof.
              (g) Entire Agreement. This Agreement contains the entire
understanding of the Company and Dotson with respect to the subject matter
hereof.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the date and year first above written.

              HELMERICH & PAYNE, INC.
 
       
 
  By:    
 
       
 
      Hans Helmerich, President & CEO  
 
                  GEORGE S. DOTSON

3